Name: COMMISSION REGULATION (EC) No 407/95 of 27 February 1995 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  foodstuff
 Date Published: nan

 28 . 2. 95 I EN No L 44/ 11Official Journal of the European Communities COMMISSION REGULATION (EC) No 407/95 of 27 February 1995 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and fpod-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 53 816 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in Annex I , in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in Annex I. Supplies shall be awarded by the tendering procedure . For lot D notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p . 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 44/12 ( EN Official Journal of the European Communities 28 . 2. 95 ANNEX I LOT A 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3 . Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) (8) : OJ No C 1 1 ' 29. 4. 1991 , p. 1 (under II.A.1 (b)) 8 . Total quantity : 12 245 tonnes 9 . Number of lots : 1 (see Annex II) 10 . Packaging and marking (6): see OJ No C 114, 29. 4. 1991 , p. 1 (under ILA.2(a) and ILA.3) in bulk + 257 150 sacks + 125 needles and sufficient twine (2 m/bag)(") Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed and trimmed (10) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 3  23 . 4. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 28. 3 . 1995 (b) period for making the goods available at the port of shipment : 17. 4  7. 5 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1995, fixed by Commission Regulation (EC) No 172/95 (OJ No L 24, 1 . 2. 1995, p. 38) 28 . 2. 95 Ã  Ã Ã  No L 44/ 13Official Journal of the European Communities LOT B 1 . Operation No ('): see Annex II 2 . Programme : 1993 and 1994 3 . Recipient ^) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods f) (8) : OJ No C 114, 29. 4 . 1991 , p. 1 (under IIA 1 (a)) 8 . Total quantity : 20 000 tonnes 9 . Number of lots : one (see Annex II) 10 . Packaging and marking (6) : OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2(a) and IIA.3) Language to be used for the marking : see Annex II in bulk + 420 000 sacks + 200 needles and sufficient twine (2 m/bag)(u) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed and trimmed (10) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 3  23 . 4. 1995 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 28 . 3 . 1995 (b) period for making the goods available at the port of shipment : 17. 4  7. 5 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200 , B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2 . 1995, fixed by Commission Regulation (EC) No 172/95 (OJ No L 24, 1 . 2. 1995, p. 38). No L 44/14 EN Official Journal of the European Communities 28 . 2. 95 LOT C 1 . Operation No (') : see Annex II 2. Programme : 1994 3. Recipient ^) : Euronaid, PO box 12, NL-2501 CA Den Haag, Nederland (tel. (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 euron nl) 4. Representative of the recipient (9) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.A.1 (a)) 8 . Total quantity : 612 tonnes 9. Number of lots : one (see Annex II) 10. Packaging and marking (6) Q (,3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA.2 (b) and II.A.3) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment : 27. 3  16.4. 1 995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 14.3.1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 28 . 3 . 1995 (b) period for making the goods available at the port of shipment : 10  30. 4. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bru ­ xelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1995, fixed by Commission Regulation (EC) No 172/95 (OJ No L 24, 1 . 2. 1995, p. 38) 28 . 2. 95 fENI Official Journal of the European Communities No L 44/ 15 LOT D 1 . Operation No (') : see Annex II 2. Programme : 1 994 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 euron nl) 4. Representative of the recipient (9) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) (8) : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 700 tonnes (959 tonnes of cereals) 9 . Number of lots : one (see Annex II) 10. Packaging and marking (6) f) (u) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II .B.2 (d) and II.B.3) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (14) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 27. 3  16. 4. 1995 1 8 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 28 . 3 . 1995 (b) period for making the goods available at the port of shipment : 10  30 . 4. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1995, fixed by Commission Regulation (EC) No 172/95 (OJ No L 24, 1 . 2. 1995, p. 38) No L 44/16 EN Official Journal of the European Communities 28 . 2. 95 LOT E 1 . Operation No ('): 1712/93 2. Programme : 1993 3 . Recipient (2) : Yemen 4. Representative of the recipient : General Corporation for Foreign Trade and Grains, Sanoa, Baghdad Street, PO Box 710 ; Contact person : Dr. Yahia S. Al'Arassi, General Manager (tel. 202345/356/179 ; fax 2099511 /542/543 ; telex 2262/2348/2349 A/B GCFTG) 5. Place or country of destination (*) : Yemen 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3)(8)(15) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.l (a)) 8 . Total quantity : 14 598 tonnes (20 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (6) (^ (u) : see OJ No C 1 14, 29. 4. 1991 , p . 1 (under II.B.2 (d) and II.B.3) Markings in English 1 1 . Method of mobilization of product : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Hodeida 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23 . 4. 1995 18 . Deadline for the supply : 21 . 5. 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 14. 3. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 28. 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 4  7. 5 . 1 995 (c) deadline for the supply : 4. 6. 1995 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05/295 01 32/296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1995, fixed by Commission Regulation (EC) No 172/95 (OJ No L 24, 1 . 2. 1995, p. 38) 28 . 2. 95 ( EN Official Journal of the European Communities No L 44/ 17 Notes : (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989 , p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33 . (6) Notwithstanding OJ No C 114, point II.A.3 (c) or II.B.3 (c) is replaced by the following : 'the words "European Community"'. f) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a captial 'R\ (8) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate ,  lots C, D : fumigation certificate . (') The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. ( ,0) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage and trimming costs . ( n ) For the twine : 60 % polyester, 40 % cotton , 20/4, knotted free yarn, 5 000 mg/kg, on spools of 3 kg. ( 12) Bagging must be carried out before shipment. ( 13) Shipment to take place in 20-foot containers , condition FCL/FCL. The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (SYSKO locktainer 180 seal), the number of which to be provided to the beneficiary's forwarder. ( 14) For lot D, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipments not necessarily belonging to the same port area . ( ,s) The cargo shall be fumigated in transit on board the ship by using a recirculation system with alumine phosphine (application rate : minimum 1 mg phospine per cubic metre of hold), in accordance with the 'Recommendations on the safe use of pesticides in ships' by the International Maritime Organization. No L 44/ 18 EN Official Journal of the European Communities 28 . 2. 95 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LUTE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total Kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 12 245 Al A2 A3 A4 1 400 7 100 400 3 345 727/94 728/94 729/94 730/94 Ethiopia Ethiopia Ethiopia Ethiopia English English English English B 20 000 Bl : 10 000 B2 : 10 000 1727/93 868/94 Ethiopia Ethiopia English English C 612 Cl C2 C3 C4 108 90 144 270 1264/94 1265/94 1266/94 1267/94 Ethiopia Ethiopia Ethiopia Ethiopia English English English English D 700 D1 D2 D3 D4 D5 D6 D7 40 180 40 180 140 40 80 1251 /94 1252/94 1253/94 1254/94 1255/94 1256/94 1257/94 Ethiopia Eritrea MoÃ §ambique Colombia PerÃ º PerÃ º PerÃ º English English PortuguÃ ªs EspaÃ ±ol EspaÃ ±ol EspaÃ ±ol EspaÃ ±ol